Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwane (US 2016/0077351) in view of Hoppe et al (US 2007/0273970).
Iwane discloses a short-distance optical amplification module comprising a reflective 
type polarizing plate (122), an imaging lens (124) and an absorptive type polarizing plate (126) that are arranged successively (see figures 3 and 4), wherein the reflective type polarizing plate is arranged adjacent to a light source (110) that emits light and the absorptive type polarizing plate is arranged remote to the light source (see figures 3 and 4), wherein the reflective type polarizing plate comprises a first side and a second side opposite to the first side, the first side transmits light (the side adjacent element 110), and the second side reflects light (the side adjacent element 123), and the second side is adjacent to the imaging lens (see figures 3 and 4), and wherein one of the two sides of the imaging lens is a flat surface part (the side adjacent element 125), and the other of the two sides opposite to the flat surface part is a curved surface part (the side adjacent 
	Hoppe et al teaches it is well known to use and employ an imaging lens (105, 205) having two sides with one side being a flat surface part adjacent a reflective type polarizing plate (109), and the other side of the two sides being a curved surface part adjacent a polarizing plate (102) in the same field on endeavor for the purpose of reducing the width of an optical system.  Note figures 3 and 4 along with the associated description thereof.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the imaging lens of Iwane to include a shape, as taught by Hoppe et al and position the flat surface part of the imaging lens adjacent the reflective type polarizing plate, and the curved surface part of the imaging lens adjacent the absorbing polarizing plate in order to reduce the width of an optical system.  
5.	Claims 1-13 and 15 are allowed.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
January 01, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872